Jackson, Chief Justice.
This was an action brought by defendant in error against the city of Milledgeville for certain work done upon property of the city, leased by him from the city. So far as this work went to permanent improvement of the property, the court, properly perhaps, excluded the consideration of it in the charge to the jury, under the terms of lease and facts of the case, there being no proof of the city’s assent, but confined their attention only to repairs, such as the landlord was bound to make, and failing to do so, was bound to pay for. The jury found for defendant in error $150.00, and the city, being refused a new trial, brought the case here on the grounds that the verdict is contrary to the law and without evidence.
1. It is insisted that it is contrary to law, because the repairs are not sued for. It is true that the word “ improvements” is used in the declaration as generally descriptive of that sued for, but the bill of particulars sets out not only a cotton house erected, and ditching done, but fencing also to a large extent — to-wit: to the value of $350.00. So that much of this fencing paid for, and set out in the bill of particulars, may have been for repairs. So the verdict is not against law, because repairs are not sued for.
2. The plaintiff swears that he did repair fencing, but to what extent, he does not swear. On overruling the motion for a new trial, the judge says : “ The verdict in the above case is not altogether satisfactory, but as there is evidence from which the jury might possibly have reasoned to the conclusion that it was worth $150.00 to keep the premises in the same condition of repair as when the plaintiff began his occupancy, and as it is very evident that the premises were much improved during his term, I refuse to disturb the verdict.”
It is to be considered that the farm rented embraced eighty-odd acres; that there was no timber on it; that defendant in error occupied it many years, and that, for *539the purpose for which it' was rented, fencing was absolutely necessary. In view of the facts, the judge might say that the jury could reason to the conclusion that, to keep the farm in reasonable repair for several years, required $150.00. Nor do we think it illegal that, in considering a motion for a new trial, based alone on the grounds that the verdict is against law and evidence, the court looked to “ the general countenance” of the case in respect to the inherent justice of the claim. At all events, we are not prepared to say that the discretion with which the presiding judge is invested to grant or refuse a new trial on such questions of testimony, has been so abused here as to require this court to reverse him and the jury, and to award a new trial over the finding of both. The judge had the authority of this court for giving consideration to the reasoning powers of the jury, inasmuch as one of the ablest justices who ever sat here pronounced that their verdict is the compound result of law, logic and evidence, and the authority of the same judge, in considering a motion for a new trial, for looking at the general countenance of the case.
This view makes the consideration of the cross bill of exceptions unnecessary.
Judgment affirmed.